                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LUKIS J. CRUZ,

                      Plaintiff,

v.                                                                  No. 18cv204 WJ/KK

STATE OF NEW MEXICO,
SUSANA MARTINEZ,
TAOS COUNTY, et al.,

                      Defendants.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Plaintiff’s Surrender of Sovereign Immunity

by New Mexico, Doc. 11, filed May 29, 2018, and on his Motion for Default Judgement, Doc. 21,

filed July 5, 2018.

       Plaintiff asserted claims against the State of New Mexico, New Mexico Governor

Martinez, a New Mexico State Court and a New Mexico State Judge. The Court dismissed those

claims for lack of jurisdiction and cited Tenth Circuit case law to support the Court’s explanation

that the State Defendants are immune from suit. Plaintiff filed an Amended Complaint arguing,

without citation to any legal authority, that the State is not immune from suits. The Court

dismissed the Amended Complaint for lack of jurisdiction and entered its Rule 58 Judgment. See

Mem. Op. and Order, Doc. 9, filed May 8, 2018; Rule 58 Judgment, Doc. 10, filed May 8, 2018.

       On May 29, 2018, Plaintiff filed his Surrender of Sovereign Immunity by New Mexico,

which was entered on the docket as a motion. In the Surrender of Sovereign Immunity Plaintiff

attests, without any citation to legal authority binding on this Court, “that two different judges

informed me that I indeed am able to sue the government.” Doc. 11 at 1. Attached to the

Surrender of Sovereign Immunity is a “Description of and Bill for Damages, Official Request for
Completion of Services and Compliance with Contract and Agreement Paid for by Plaintiff”

regarding the marriage license and certificate of marriage agreement which he purchased from the

Taos County Court.

        On July 5, 2018, Plaintiff filed a Motion for Default Judgement asserting that he is seeking

various types of relief from Defendants. See Doc. 21.

        The Court denies both motions because the Court has dismissed this case for lack of

jurisdiction and because Plaintiff has not shown that the Court has jurisdiction. See Dutcher v.

Matheson, 733 F.3d 980, 985 (10th Cir. 2013) (“Since federal courts are courts of limited

jurisdiction, we presume no jurisdiction exists absent an adequate showing by the party invoking

federal jurisdiction”).

        IT IS ORDERED that:

        (i)     Plaintiff’s Surrender of Sovereign Immunity by New Mexico, Doc. 11, filed May

                29, 2018, is DENIED.

        (ii)    Plaintiff’s Motion for Default Judgement, Doc. 21, filed July 5, 2018, is DENIED.




                                              ________________________________________
                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
